internal_revenue_service department of the treasury washington dc person to contact donna welch telephone number refer reply to plr-110598-00 cc pa apjp date date number release date index number legend corporation a x commission association exchange dear sir or madam this responds to your ruling_request of date and supplemental correspondence of date you requested several rulings concerning the application of the backup withholding rules under sec_3406 of the internal_revenue_code the code for payees acquiring readily_tradable instruments through a broker specifically you requested the following rulings that with respect to bulk transfers of accounts from another broker to x a x may rely on notification from the introducing broker that a properly completed and executed form_w-9 request for taxpayer_identification_number and certification has been provided by an account owner in determining x’s obligations under the backup withholding provisions of sec_3406 of the code b x is not required to obtain a form_w-9 from such accounts if x receives notification from the introducing broker that the introducing broker has obtained a properly completed and executed form_w-9 from such accounts c x may rely on notification from the introducing broker whether an account is a pre-1984 account and thus subject_to backup withholding only if a tin is missing that x may rely on an introducing broker’s representation as to an account owner’s name address and tin for purposes of filing information returns and x’s use of such tin will satisfy the reasonable_cause requirements under sec_301_6724-1 of the regulations on procedure and administration that x may rely on an introducing broker’s notification to backup withhold under sec_3406 b c and d of the code if the introducing broker provides a tin to x and does not notify x that backup withholding is required x is required to backup withhold only if it receives a notice from the internal_revenue_service the service that backup withholding is required under sec_3406 or c that x may rely on a form_w-9 that is faxed or transmitted electronically from an introducing broker as if the form had been received directly from the account owner for purposes of filing information returns and for purposes of determining its backup withholding obligations under sec_3406 of the code i facts corporation a is securities broker dealer x is a division of corporation a and acts as a securities clearing broker x provides clearing and execution services for broker dealers and other financial institutions introducing brokers an introducing broker is a broker-dealer that is regulated by commission and association the introducing broker maintains a direct relationship with the investor and is responsible for opening new_accounts and obtaining tax information including the investor’s tin x and the introducing broker enter into a clearing agreement agreement the agreement defines the responsibilities of x and the introducing broker the agreement is regulated by the exchange and must be approved by the exchange to be effective the agreement provides that the introducing broker is the investor’s agent for purposes of obtaining an investor’s tax information under the agreement the introducing broker agrees to furnish x with investors’ tax information including tins and backup withholding certifications in addition the agreement provides that the introducing broker acknowledges that x will rely on such tax information in meeting x’s backup withholding obligations under sec_3406 of the code x operates on a fully disclosed basis and carries accounts on an individual investor basis the introducing broker discloses the identity of each investor to x x is responsible for receipt delivery and safeguarding each investor’s funds and securities x holds securities in its own name ie in street_name and credits an investor’s account with interest dividends and gross_sales proceeds from the sales of securities with respect to sales of securities the investor places his or her order with the introducing broker and the introducing broker may request x to execute the trade or the introducing broker or another broker may execute the trade in all cases the trade is reported to and processed by x and x credits the gross_sales proceeds to the investor’s account if backup withholding is required x withholds the required amounts x frequently receives bulk transfers of accounts from other brokers with respect to accounts that are transferred in bulk x relies on the introducing broker’s notification that a properly completed and executed form_w-9 has been provided by the account owner x does not obtain a separate form_w-9 for accounts that are transferred in bulk x imposes backup withholding on accounts that are transferred in bulk only if the introducing broker has not received a tin or if the introducing broker or irs notifies x that backup withholding is required x prepares and files forms 1099-int interest_income and forms 1099-div dividends and distributions with respect to payments of interest and dividends credited to investors’ accounts x prepares and files forms 1099-b proceeds from broker and barter_exchange transactions with respect to gross_proceeds credited to investors’ accounts a backup withholding under sec_3406 ii law and analysis sec_3406 of the code requires a payor to withhold percent of any reportable_payment to a payee if a the payee fails to furnish his or her tin to the payor in the manner required b the service notifies the payor that the tin furnished by the payee is incorrect c the service notifies the payor of payee underreporting or d the payee fails to provide the certification described in sec_3406 sec_3406 of the code imposes backup withholding on payments of interest and dividends on new_accounts and instruments unless the taxpayer certifies under penalty of perjury that the taxpayer is not subject_to backup withholding certification failure sec_3406 provides special rules for readily_tradable instruments acquired through a broker under this special rule the payee may furnish the required certifications to a broker instead of the payor sec_3406 provides backup withholding is required for any reportable_payment of interest or dividends on a readily_tradable_instrument acquired through a broker only if the broker notifies the payor that broker notification requirements the payee failed to furnish his tin to the broker in the manner required the secretary notified the broker before the acquisition that the tin furnished by the payee is incorrect the secretary notified the broker before the acquisition that the payee is subject_to backup withholding because of underreporting or the payee has not provided the required certifications to the broker sec_3406 of the code also provides an exception from the broker notification requirements in sec_3406 for readily_tradable instruments acquired through a brokerage account established before date if the broker acted as a nominee or bought or sold instruments for the payee during for these accounts the broker is only required to provide the payee’s tin to the payor and notify the payor of backup withholding required under sec_3406 sec_3406 of the code provides that the term payor means with respect to any reportable_payment a person required to file an information_return described in sec_3406 or including interest payments reportable under sec_6049 dividend payments reportable under sec_6042 and gross_proceeds from sales reportable under sec_6045 sec_3406 of the code provides that in general the term broker has the same meaning as under sec_6045 sec_3406 provides that if without this provision there would be more than one broker only the broker having the closest contact with the payee shall be treated as the broker sec_3406 provides that in the case of any instrument the term broker does not include any person who is the payor with respect to such instrument sec_31_3406_a_-2 of the employment_tax regulations provides that a person who receives or collects payments on behalf of or for the account of a payee is a middleman and is treated as the payor of the payment sec_31_3406_a_-2 provides that a broker holding a security including stock for a customer in street_name is treated as a payor sec_31_3406_d_-4 of the regulations describes the special rules for readily_tradable instruments acquired through a broker sec_31_3406_d_-4 provides that if a readily_tradable_instrument is acquired through a post-1983 brokerage account and the broker is not the payor as defined in sec_31_3406_a_-2 the broker must obtain the required certifications relating to payee underreporting and tin from the payee furnish the payee’s tin to the payor and notify the payor to impose backup withholding if the payee fails to make either of the required certifications to the broker or the irs notified the broker before the acquisition of the instrument that the payer is subject_to_withholding under sec_3406 or c of the code sec_31_3406_d_-4 of the regulations provides that if a broker acquires readily_tradable instruments for a payee through an account with the broker that is a pre-1984 account and the broker is not the payor the broker must furnish the payee’s tin to the payor in addition the broker must notify the payor to impose backup withholding if the irs has notified the broker that the payee is subject_to_withholding under sec_3406 or c of the code and transmit the information in the manner described in sec_31_3406_d_-4 sec_31_3406_d_-4 of the regulations provides that a payor of an instrument acquired by a payee through a broker may rely on the information that the payor receives from the broker under sec_31_3406_d_-4 and b b information reporting penalties under sec_6721 of the code the service may impose a penalty if a payor fails to timely file correct information returns under sec_6722 the irs may impose a penalty if a payor fails to timely furnish correct information statements sec_6724 authorizes the irs to waive the penalties under sec_6721 and sec_6722 if the payor can show that the failure was due to reasonable_cause and was not due to willful neglect sec_301_6724-1 of the regulations on procedure and administration provides that a penalty under sec_6721 or sec_6722 may be waived for reasonable_cause only if the payor establishes that there were significant mitigating factors with respect to the failure as described in sec_301_6724-1 or that the failure arose from events beyond the payor’s control as described in sec_301 c in addition the payor must establish that it acted in a responsible manner both before and after the failure occurred as described in sec_301_6724-1 sec_301_6724-1 of the regulations provides that events that are generally considered beyond the payor’s control include certain actions of the payee or any other person providing necessary information with respect to the return or payee_statement sec_301_6724-1 provides that in order to establish reasonable_cause due to the actions of another person such as a broker defined in sec_6045 the payor must show either that the failure resulted from the failure of the payee or any other person failing to provide the required information to the payor or that the failure resulted from incorrect information provided by the payee or any other person upon which the payor relied in good_faith sec_301_6724-1 of the regulations describes the requirement that the payor acted in a responsible manner under sec_301_6724-1 the payor must satisfy specific rules in the case of missing or incorrect tins sec_301_6724-1 of the regulations provides special rules for acting in a responsible manner in the case of incorrect tins in general in the case of a failure resulting from the inclusion of an incorrect tin the payor must make the required initial and annual tin solicitations sec_301_6724-1 provides that a payor must make an initial solicitation for a payee’s correct tin at the time the account is opened however the payor is not required to make an initial solicitation if the payor has the payee’s tin and uses the tin for all accounts of the payee under this regulation no additional solicitation is required unless the service or a broker notifies the payor that the tin is incorrect c faxed or electronic form_w-9 announcement 1998_15_irb_30 and the instructions to form_w-9 provide that a payor may establish a system to receive form_w-9 from a payee electronically including by fax if certain requirements described in the announcement are met sec_31_3406_h_-3 of the regulations provides that a broker may act as the payee’s agent for purposes of furnishing a tin or certification to a payor with respect to any readily_tradable_instrument provided the payee provides a tin on form_w-9 or other acceptable substitute form to the broker the regulations further provide that the payor may rely on a tin provided by the broker unless certification is required and the broker notifies the payor that the tin was not certified ruling_request iii conclusions the information reporting requirements and backup withholding obligations in the present case depend on whether the readily_tradable_instrument is held in the name of the x ie in street_name and whether the brokerage account is a pre-1984 or post- account under sec_3406 of the code and the regulations if a payee acquires a readily_tradable instruments through a broker who is not treated as the payor and the account is a post-1983 account the broker must obtain the required certifications furnish the payee’s tin to the payor in the manner required notify the payor to impose backup withholding if the payee fails to make the required certifications and notify the payor that payee is subject_to backup withholding under sec_3406 or c for readily_tradable instruments acquired through a broker who is not treated as the payor if the account is a pre-1984 the broker must furnish the payee’s tin to the payor in addition if the broker has been notified by the irs that the payee is subject_to backup withholding under sec_3406 or c the broker must notify the payor to backup withhold the bulk transfers of accounts from introducing brokers to x will not affect an account’s status as a pre-1984 account in the present case under sec_3406 of the code and the regulations x is treated as the payor for backup withholding purposes x holds the securities in street_name and credits interest dividends and sales proceeds to the investors’ accounts in addition the introducing broker is the broker that has the closest contact with the investors accordingly under sec_3406 and the regulations with respect to the transfers of accounts from another broker to x x need not obtain a signed w-9 and may rely on notification from the introducing broker that the taxpayer has properly completed and signed a form_w-9 in addition x may rely on a notification from the introducing broker of whether the account is a pre-1984 account ruling_request if the information provided on an information_return is incorrect a payor may request a waiver under sec_6724 of the code based on reasonable_cause of the penalties imposed under sec_6721 and sec_6722 if the payor relies in good_faith on incorrect information provided by another person such as a broker the failure_to_file_correct_information_returns or to furnish correct information statements may be treated as an event beyond the payor’s control under sec_301_6724-1 of the regulations under sec_301_6724-1 certain solicitation requirements apply for determining if a payor acted in a responsible manner however an initial solicitation is not required if the payor has the tin and uses it for all accounts of the payee unless a broker or the service notifies the payor that an investor’s tin is incorrect accordingly in meeting its information reporting obligations x may rely on the introducing broker’s representation as to an account owner’s name address and tin for purposes of filing information returns ruling_request under sec_31_3406_d_-4 of the regulations a payor of an instrument acquired by a payee through a broker may rely on the information that the payor receives from the broker under sec_31_3406_d_-4 and b of the regulations accordingly x may rely on an introducing broker’s notification to backup withhold under sec_3406 b c and d in addition if the introducing broker provides a tin to x and does not notify x that backup withholding is required x is required to backup withhold only if it receives a notice from the service that the payee is subject_to backup withholding under sec_3406 or c ruling_request sec_31_3406_h_-3 of the regulations provides that a broker may act as the payee’s agent for purposes of furnishing a tin or certification to a payor with respect to any readily_tradable_instrument provided the payee provides a tin on form_w-9 or other acceptable substitute form to the broker in the present case the introducing broker is the investor’s agent for purposes of furnishing the investor’s tin and required certifications to x the payor if the requirements of announcement and the instructions to form_w-9 are satisfied an introducing broker may furnish x an investor’s form_w-9 electronically or by fax accordingly x may rely on a form_w-9 that is faxed or transmitted electronically from an introducing broker as if the form had been received directly from the account owner for purposes of filing information returns and for purposes of determining its backup withholding obligations under sec_3406 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely john j mcgreevy acting senior technician reviewer branch administrative provisions judicial practice enclosures copy of this letter copy for sec_6110 purposes cc
